DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 27 September 2021, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 18 January 2022. As directed by the amendment: claim 1 has been amended. Thus claims 1 and 3-9 are presently pending in this application. Applicant’s amendments to the Claims and the Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 30 September 2021.
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. Regarding the argument on page 7 of REMARKS that the syringe pump 612 of Beyerlein is not a feedback control system as claimed, the examiner notes that Beyerlein is not relied upon to teach a feedback control system. Regarding the arguments on pages 7 and 8 of REMARKS that Uesugi does not suggest injecting carbon dioxide into tissue to create space between organs, the examiner agrees that this is not a method disclosed, however, it is the position of the examiner that the control system of Uesugi, while the disclosed intention is to control the pressure in a body cavity, would also function as claimed should the needle be inserted into the fibro-fatty tissue. The feedback control system of Uesugi is configured to maintain a predetermined level of carbon dioxide; if the needle is positioned in the fibro-fatty tissue, the feedback control system would be maintaining the predetermined level in the fibro-fatty tissue.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The claim limitations being interpreted under 35 U.S.C. 112(f) are: “anchoring mechanism” in claim 1, “needle biasing component” in claim 6, and “means for determining needle position and insufflation” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “Anchoring mechanism” is being interpreted as a balloon using Page 24 Lines 3-4 of the specification.
“Needle biasing component” is being interpreted as a curved conduit using Page 27 Lines 15 and 26 of the specification. 
“Means for determining needle position and insufflation” is being interpreted as a position sensor using Page 28 Lines 22-25 from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1, 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (US 2007/0255165 A1) in view of Beyerlein (US 2005/0004513 A1), Frank (US 5,423,741 A), and Haim et al. (US 6,254,573 B1). 
	Regarding claim 1, Uesugi et al. discloses a catheter-based system (Fig 6A) for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium (the system is fully capable of delivering carbon dioxide to the fibro-fatty tissue between the esophagus and the heart), the system comprising: a transesophageal catheter (Fig 6D) configured for introduction through the esophagus of a patient (see the catheter introduced through the esophagus in Fig 6A), the transesophageal catheter including a needle delivery device (95 Fig 6D) and associated needle (96 Fig 6D) and an anchoring mechanism, wherein the needle delivery device is configured to deploy and retract the needle into and from the fibro-fatty tissue through the wall of the esophagus (the needle delivery device 95 is fully capable of deploying and retracting the needle into and from the fibro-fatty tissue through the wall of the esophagus, [0095] “The puncture needle 90 has a needle member 96 that can freely extend and retract in a protective sheath 95.”); a gas supply (40+41 Fig 2) configured to deliver gas to the needle through the transesophageal catheter (See gas flow path in Figs 6A & 6D, [0100] “The carbon dioxide gas is provided to the abdominal cavity AC through the lumen within the puncture needle 90.”), the gas supply being connected at the proximal end of the transesophageal catheter (Fig 6A, see proximal end of tubing extending from the catheter in Fig 6D to “air supply unit” 41 Fig 6A); and a feedback control system (see components of the air supply unit 41 Fig 2) configured to regulate the pressure and flow rate of the gas from the gas supply to the needle [0072], wherein the needle is positionable in the fibro-fatty tissue interposed between the esophagus and the left atrium (the needle is fully capable of being positioned in the fibro-fatty tissue interposed between the esophagus and the left atrium) and wherein the feedback control system maintains a predetermined level of carbon dioxide in the fibro-fatty tissue during intracardiac ablation ([0082] “a target pressure set by the operator”, “the air supply device 41 controls to maintain the pressure in the abdominal cavity AC at a specified pressure.” If the needle is positioned in the fibro-fatty tissue, the feedback control system would maintain a predetermined level of carbon dioxide pressure in the fibro-fatty tissue; it is fully capable of operating during intracardiac ablation), and wherein the feedback control system including an electronically adjustable pressure regulator ([0082] “a target pressure set by the operator”) configured to set and maintain gas pressure [0082], a solenoid valve (67 Fig 2) that controls the rate of flow of gas ([0081] the rate of flow is set to zero or non-zero upon opening and closing of the solenoid valve), a flowmeter (69+103 Fig 2) to measure the rate of gas flow and a controller (62 Fig 2), the controller receiving feedback signals from the transesophageal catheter and the flowmeter ([0072] “The first pressure sensor 68 measures the pressure value Pa within the abdominal cavity AC through the first flow path 64. The first flow rate sensor 69 measures the flow rate of carbon dioxide gas flowing through the first flow path 64, and outputs it to the controller 62.”) and outputting control signals to the flowmeter ([0072] “The first relief valve 103 is a solenoid-controlled valve which accomplishes an open/close operation by means of a signal from the controller 62.”). However, Uesugi et al. is silent to the controller includes a microprocessor. Additionally, Uesugi et al. fails to teach the transesophageal catheter including an anchoring mechanism, and the microprocessor outputting control signals to the transesophageal catheter.
	Beyerlein teaches a transesophageal catheter (100 Fig 1) includes an anchoring mechanism (112 Fig 1, as explained in the Claim Interpretation section above, “an anchoring mechanism” is being interpreted as a balloon). It would have been obvious to one of ordinary skill at the time of effective filing for the transesophageal catheter of Uesugi et al. to include the anchoring mechanism as taught by Beyerlein to direct the needle tip, which is extendable, toward body tissue [0024]. The motivation would be to expand the range of motion of the needle tip so it can be placed more easily against body tissue in the desired location.
	Frank teaches a gas supply control device includes a microprocessor (26). It would have been obvious to one of ordinary skill at the time of effective filing for the controller of modified Uesugi et al. to include a microprocessor to have a programmable control device that can monitor pressure and flow signals (Col 3 Lines 13-16).
Haim et al. teaches control circuitry (“control circuit” Fig 1B) outputting control signals to the catheter (“from control circuit” wires 42 Fig 1B couples the circuitry to elements of the catheter, Col 13 Lines 5-8). It would have been obvious to one of ordinary skill at the time of effective filing for the microprocessor of modified Uesugi et al. to output control signals to the transesophageal catheter as taught by Haim et al. to provide sufficient structure for the user to remotely trigger a displacement mechanism to move the needle between the withdrawn and extended position (Col 11 lines 50-63).
Regarding claim 3, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left 2Serial No. 16/276,685 atrium according to Claim 1. Modified Uesugi et al. further teaches wherein the anchoring mechanism (Beyerlein 112 Fig 1) secures the transesophageal catheter in position within the esophagus (the balloon 112 Fig 1 is fully capable of securing the catheter in position within the esophagus when it inflates). 
Regarding claim 4, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 3. Modified Uesugi et al. further teaches wherein the anchoring mechanism comprises a balloon (Beyerlein 112 Fig 1) deployable within the esophagus.  
Regarding claim 5, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 4. Modified Uesugi et al. further teaches wherein the needle is deployable proximal to the balloon (Beyerlein Fig 1).
Regarding claim 8, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 4. However, modified Uesugi et al. fails to disclose further comprising a means for determining needle position and insufflation.  
Haim et al. further teaches further comprising a means for determining needle position and insufflation (32 Fig 1B, as explained in the Claim Interpretation section above, “a means for determining needle position and insufflation” is being interpreted as a position sensor).  It would have (Col 12 lines 17-31).
Regarding claim 9, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 8. Modified Uesugi et al. further teaches wherein the means for determining needle position and insufflation comprises a three-dimensional position sensor (Haim et al. 32 Fig 1B).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (US 2007/0255165 A1) in view of Beyerlein (US 2005/0004513 A1), Frank (US 5,423,741 A), Haim et al. (US 6,254,573 B1) and Flaherty et al. (US 6,726,677 B1).
Regarding claim 6, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 4. However, modified Uesugi et al. fails to teach further comprising a needle biasing component.
Flaherty et al. teaches further comprising a needle biasing component (“curved deflecting portion” 108 Fig 4A). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Beyerlein to include a needle biasing component as taught by Flaherty et al. to project the needle transversely from the catheter (Col 9 Lines 10-12).
Regarding claim 7, modified Uesugi et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 6. Modified Uesugi et al. further teaches wherein the needle is deployable via the needle biasing (Flaherty et al. Col 9 Lines 10-12). However, modified Beyerlein fails to disclose wherein the needle is deployable distal to the balloon.
Flaherty et al. teaches, in another embodiment, wherein the needle (30 Fig 1) is deployable distal to the balloon (50 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the needle to be deployable distal to the balloon as taught by the alternate embodiment of Flaherty et al. so “the balloon may be located around or on either side of the outlet of the tissue penetrating element such that it will exert pressure against the desired tissue during or immediately after advancement of the penetrator element.” (Col 8 Lines 28-35)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2022